     Case 2:20-cv-00264-KJM-CKD Document 23 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DUANE TURNBO,                             No. 2:20-cv-00264 KJM CKD (SS)
12                       Plaintiff,
13            v.                                        ORDER
14    KILOLO KAJIKAZI, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability and disability insurance benefits under

20   Title II of the Social Security Act (“Act”).

21           On July 30, 2021, the magistrate judge filed findings and recommendations, which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. Neither party has filed objections.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:20-cv-00264-KJM-CKD Document 23 Filed 09/21/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDRED that:
 4          1. The July 30, 2021 findings and recommendations are adopted in full;
 5          2. Plaintiff’s motion for summary judgment (ECF No. 17) is granted;
 6          3. The Commissioner’s cross-motion for summary judgment (ECF No. 19) is denied; and
 7          4. The matter is remanded for further administrative proceedings consistent with the
 8   magistrate judge’s observations made in the findings and recommendations.
 9   DATED: September 20, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
